Glennon, J.
This is an action for libel. Plaintiff in answer to an advertisement applied, on June 10, 1928, for a position as salesman with the defendant. At that time he was a major in the National Guard, and resided in the officers’ quarters at the armory located at No. 29 West Kingsbridge road. During the World War he served overseas with the rank of captain in the United States Army. Apparently, he enjoyed an excellent reputation.
At the time plaintiff signed an application for a position Mr. Harold C. Cottrell gave him certain “ papers and propaganda and selling plans.” According to the record Mr. Cottrell testified: “ I then gave Mr. Day the ‘ How and Why ’ book and a sales presentation and a prospectus. I told him to take them home and study them * * * but it at all times was the property of the United States Chamber of Commerce, but he could have it as long as he was in our employ and at any time that he left our employ, he was to return it to us.”
The so-called “ How and Why ” book is made up of a series of mimeographed sheets which contain, among other things, instructions to salesmen. A fair sample of the matter contained therein is found in defendant’s Exhibit H. It is known as “ Standard Sales Talk.” It reads in part as follows: “ Good morning, Mr. Smith—■ Jones is my name, from the Chamber of Commerce of the United States in Washington. We’ve got some tax matters and one or two other things that I have been sent here especially to take up with you. Now if we can go to some place where we will not be disturbed it will only take about five minutes.
u You no doubt are familiar with some of the activities of the U. S. Chamber of Commerce, Mr. Jones. This is the home of the Organization (showing pictures), just across from the White House at Lafayette Square. This building was paid for by the business men of the United States, so you will know I am not here for a donation or a membership.”
The closing paragraph is: “This is your receipt in full, Mr. Smith. Please make out your check for $7.50 to the U. S. Chamber of Commerce. Not necessary to spell it all out nor to put Washington, D. C., on it.”
Plaintiff took the book and papers to his residence to study them *449and also to determine whether he would accept a position as salesman. He was not told when this material was to be returned to defendant. On June nineteenth Mr. Cottrell wrote plaintiff requesting him to call on Thursday, June twenty-first. Plaintiff called on two occasions, but Mr. Cottrell was not there. On July ninth plaintiff went to Cleveland, Ohio, and from there to Chicago, 111. He returned to New York on July twenty-third. During his absence a letter bearing date July third was received at the armory, but was not forwarded. The letter in substance demanded the return of the material.
In his examination before trial plaintiff testified that he received the letter about July twelfth, but on the trial he corrected the date to July twenty-third. The defendant claimed that two letters were sent to plaintiff, one bearing date of June twenty-fourth and the other June twenty-sixth, demanding the return of the material. Plaintiff denied that he had received either of them.
On July twelfth the following letter was mailed by defendant:
“ Chamber of Commerce
of the
United States of America
Washington
“ O. A. Brown, Eastern Field Manager,
850 Graybar Building, New York City.
“ Mr. H. L. Ingersoll,
“ July 12, 1928
Assistant to President,
New York Central Lines,
466 Lexington Av., New York.
“ Dear Sir: Mr. Arthur M. Day, whose address is 29 West Kingsbridge Road, New York City, called on us some time ago in reference to employment with us. At that time he gave your name as reference and it has been sent to our bonding company.
“ We gave Mr. Day some material belonging to the U. S. Chamber of Commerce and have asked him several times to return this to us but he has failed to do so. We feel we have given him sufficient time but hesitate to turn his name over to the bonding company before notifying you.
“ Very truly yours,
“ H. C. COTTRELL,
“ New York Manager, Editorial Dept.”
Similar letters were also sent to John C. Hegeman, 360 Madison avenue, New York city; William W. Lobb, Vice-President, Chelsea *450Exchange Bank, Thirty-sixth street and Eighth avenue, New York city; and A. C. Kelly, 42 Broadway, New York city.
We believe that the letter is libelous per se. Seelman in a book recently published on the Law of Libel and Slander, defines libel in part as follows (p. 5): “ Any written or printed article is libelous or actionable * * * if it tends to expose the plaintiff to public contempt, ridicule, aversion or disgrace, or induces an evil opinion of him in the minds of right thinking persons and to deprive him of their friendly intercourse in society.”
The words employed in the communication represented that plaintiff was unlawfully withholding property which belonged to defendant. The names of the four gentlemen to whom the letter was addressed were given by the plaintiff as persons to whom the defendant might refer as to his character and honesty, when he applied for a position. Defendant admits in its answer that the statement in the letter to the effect that the names of the addressees given by plaintiff to defendant had been sent to defendant’s bonding company, was untrue.
Since the matter contained in the letter of July twelfth was libelous per se, it was unnecessary for plaintiff to have pleaded the innuendo. The extrinsic facts should really have been treated as surplusage. The libelous communication itself was sufficient to entitle the plaintiff to general damages. The case should have been submitted to the jury upon the theory that the matter complained of was libelous per se. In Morrison v. Smith (177 N. Y. 366, at p. 368) Judge Gray said: “At common law, that which implied reproach, scandal, or ridicule, to any person and reflected disgracefully upon his character whether written or printed, was a libel and was actionable without proof of special damage. The language used is to be understood by judge and jury in the same manner as others understand it, and words are to be taken in that sense, which would be naturally conveyed to persons of ordinary understanding. The principle upon which the rule of legal liability for damages rests is that no man possesses the right fo> lessen the comforts, or the enjoyment of another and that, when he does so deliberately, wantonly and maliciously, it is, prima facie, evidence of malice and he is bound to make compensation for the mischief occasioned. Therefore, if by printing, or writing, bad actions, or vicious principles, are imputed to a man and his respectability is diminished, his comfort and his enjoyment are lessened by the attendant disgrace, contempt, or ridicule, and damage will be presumed.”
While the court below left the question of the libelous character of the words for the jury to determine, we believe nevertheless *451that this defendant was not prejudiced thereby in any manner, since, we repeat, the communication was libelous per se.
We do not agree with the contention of appellant that the communications were privileged. Here there is no claim made that plaintiff was employed by defendant. In fact it is affirmatively alleged in defendant's answer that plaintiff never entered into defendant's employ, nor rendered any services whatever to defendant. In fact the first communication which any of the gentlemen whose names were given as references received was the libelous matter bearing date July twelfth. At the time the so-called property was turned over to plaintiff, no reliance was placed upon anything which any of these men had stated concerning the character or reliability and responsibility of plaintiff. Appellant in its claim of privilege relies on the case of Ginsberg v. Union Surety & Guaranty Co. (68 App. Div. 141). There, however, it appeared that the persons who received the letters from the Union Surety Company had made statements as to the character and integrity of the missing employee upon the faith of which the company had issued its bond. The court properly held that the communication was privileged. Here no such situation obtains.
The judgment should be affirmed, with costs.
Martin, O’Malley and Townley, JJ., concur; Finch, P. J., dissents and votes for reversal and dismissal of the complaint.